DETAILED ACTION

1.	Claims 1-6, 13, and 15-17 are presented for consideration.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-6, 8-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeyakumar et al. [ US Patent Application No 2020/0204572 ], in view of Jakobsson [ US Patent Application No 2020/0053111 ].

3.	As per claim 1, Jeyakumar discloses the invention as claimed including an Al-based mail management method [ i.e. thread detection platforms ] [ Abstract ] comprising:
	obtaining user information [ i.e. recipient ] [ paragraphs 0018, and 0047 ] and information about malicious mails received by each user account [ i.e. suspicious malicious email ] [ paragraphs 0136, and 0138 ];
	training a previously generated artificial intelligence model with features of malicious mails received by each user account, based on the user information and the information about malicious mail [ i.e. these malicious emails can be used to train the ML models based on that 
	providing diagnostic information about types of malicious mails received by a specific user by inputting an account of the specific user to the trained artificial intelligence model [ i.e. produce a second output indicative of whether the email is representative of a given type of malicious email ] [ paragraphs 0061, 0064, 0088, and 0093 ].
	Jeyakumar  does not specifically disclose comparing the types of malicious mails according to the provided diagnostic information with the types of malicious mails actually received at a user account; and modifying and refining a parameter included in the artificial intelligence model based on a result of the comparison.
	Jakobsson discloses comparing the types of malicious mails according to the provided diagnostic information with the types of malicious mails actually received at a user account [ i.e. comparing the tracking data associated with the artifact request with data stored in the idenfieid profile ] [ paragraphs 0071, 0080, 0129 and 0202 ]; and modifying and refining a parameter included in the artificial intelligence model based on a result of the comparison [ i.e. build and maintain model ] [ paragraphs 0073, 0159, and 0295 ].
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Jeyakumar and Jakobsson because the teaching of Jakobsson would enable to improve security system to classify observed abuse based on the type of attack being performed, and improve on existing art related to step-up authentication methods [ Jakobsson, paragraph 0018 ].



5.	As per claim 3, Jeyakumar discloses providing information about a solution to prevent reading of a malicious mail as the types of malicious mails to be received by the specific user is determined [ i.e. labeled datasets of “bad” emails ] [ paragraphs 0097, 0136 and 0138 ].

6.	As per claim 4, Jeyakumar discloses wherein the user information comprises at least one of occupation and age of a user [ i.e. organization members/employees and their titles ] [ paragraphs 0075, and 0092 ], and the malicious mail information comprises at least one of the types of malicious mails, detection of a malicious mail, and information about damage due to a malicious mail [ i.e. type of malicious email ] [ paragraphs 0061, 0136, and 0172 ].

7.	As per claim 5, Jeyakumar discloses wherein the types of malicious mails comprise at least one of mail address misrepresentation, similar domain use, header forgery and alteration, and malicious code insertion [ paragraphs 0057, and 0080 ].



9.	As per claims 8-13, they are rejected for similar reasons as stated above in claims 1-6.

10.	As per claim 15, it is rejected for similar reasons as stated above in claim 1.

11.	As per claim 16, Jeyakumar discloses wherein the diagnostic information is statistics information including a probability or a rate of receiving the types of malicious mails [ i.e. percentage of incoming emails are flagged as suspicious ] [ paragraphs 0124, and 0138 ].

12.	As per claim 17, it is rejected for similar reasons as stated above in claim 16.

Response to Arguments

13.	Applicant’s arguments with respect to claim(s) 1-6, 8-13, and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971. The examiner can normally be reached Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446